PER CURIAM.
This is an appeal of an order appointing a receiver. The mortgage provided for the appointment of a receiver in case of a default. The trial court conducted an evi-dentiary hearing to determine whether the substantive criteria for appointment of a receiver had been satisfied. See Carolina Portland Cement Co. v. Baumgartner, 99 Fla. 987, 128 So. 241 (1930). The trial court’s conclusion that the criteria had been satisfied is supported by the record. See id.; Fla. Reinvestment Corp. v. Cypress Sav. Ass’n, 509 So.2d 1352 (Fla. 4th DCA 1987) (en banc); see also Smith v. State Life Ins. Co., 114 Fla. 371, 153 So. 842 (1934). No abuse of discretion has been shown. After review of the transcript, and the competing proposed orders, we find no merit in the appellant’s argument that the written order deviates from the trial court’s oral pronouncement.
Affirmed.